Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 06-1777

                            MICHAEL J. HYDE,

                         Plaintiff, Appellant,

                                      v.

                   STATE OF MASSACHUSETTS, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel,       U.S. District Judge]


                                   Before

                      Torruella, Lynch and Lipez,
                            Circuit Judges.



     Michael J. Hyde on brief pro se.
     Annette C. Benedetto, Assistant Attorney General and Thomas
F. Reilly, Attorney General, on brief for appellees State of
Massachusetts, et al.
     Joseph G. Donnellan on brief for appellees, Paul Baker and
Rachel Ruthier.
     Robert W. Harnais on brief for appellee Norfolk County House
of Correction.


                              March 23, 2007
          Per Curiam.     Pro se appellant Michael Hyde appeals from

the dismissal of his civil rights complaint based on events that

occurred in connection with his arrest and subsequent guilty plea

to violating the state wiretapping law.     After careful review of

his appellate contentions and the district court record, we affirm,

substantially for the reasons given by the district court in its

Memorandum of Decision dated March 23, 2006.

          For various reasons, Hyde's appellate contentions are

unpersuasive.   First, Heck v. Humphrey, 512 U.S. 477 (1994),

applies and bars certain claims, while others are barred by

absolute judicial immunity. Moreover, Hyde has not shown any legal

basis for some of his claims, and he has waived others by failing

to develop his argument adequately.     See Negeya v. Gonzales, 417

F.3d 78, 85 (1st Cir. 2005) (finding a waiver based on undeveloped

appellate arguments).    Finally, he relies in several instances on

Supreme Court cases that are inapposite.

          Affirmed.     See 1st Cir. Loc. R. 27.0(c).




                                  -2-